                                    U.S. 16-1
    Case 7:19-cv-09657-NSR-LMS Document  Department  of Justice Page 1 of 15
                                              Filed 03/18/20

                                                Executive Office for Immigration Review

                                                Board of Immigration Appeals
                                                Qffice ofthe Clerk

                                                5 /07 Leesburg Pike. Suue 20()()
                                                Falls Church. V1rgm1a 220./1



Gleason, Conor Timothy                           OHS/ICE Office of Chief Counsel - NYD
The Bronx Defenders                              201 Varick, Rm. 1130
360 E. 161st Street                              New York, NY 10014
Bronx, NY 10451




Name: ROSEMOND, JEAN DUCARMEL                    A 037-888-386


                                                Date of this notice: 3/12/2020


Enclosed is a copy of the Board's decision and order in the above-referenced case.

                                       Sincerely,




                                       Donna Carr
                                       Chief Clerk


Enclosure
Panel Members:
Gemoets, Marcos



                                                    Userteam: Docket
                                    U.S. 16-1
    Case 7:19-cv-09657-NSR-LMS Document  Department of Justice Page 2 of 15
                                              Filed 03/18/20

                                               Executive Office for Immigration Review

                                               Board ofImmigration Appeals
                                               Office ofthe Clerk

                                               5107 leesburg Pike. Suue 2000
                                               Falls Church. r,rgm,a 220./1



ROSEMOND, JEAN DUCARMEL                        OHS/ICE Office of Chief Counsel - NYD
A037-888-386                                   201 Varick, Rm. 1130
ORANGE COUNTY CORRECTIONAL CTR                 New York, NY 10014
110 WELLS FARM ROAD
GOSHEN, NY 10924



Name: ROSEMOND, JEAN DUCARMEL                  A 037-888-386


                                               Date of this notice: 3/12/2020


Enclosed is a copy of the Board's decision in the above-referenced case. This copy is being
provided to you as a courtesy. Your attorney or representative has been served with this
decision pursuant to 8 C.F.R. § 1292.S(a). If the attached decision orders that you be
removed from the United States or affirms an Immigration Judge's decision ordering that you
be removed, any petition for review of the attached decision must be filed with and received
by the appropriate court of appeals within 30 days of the date of the decision.



                                   D01Vl.L c
                                      Sincerely,

                                                         tl/v\.)

                                      Donna Carr
                                      Chief Clerk


Enclosure
Panel Members:
Gemoets, Marcos


                                                      4 ••

                                                    Userteam:
,        Case 7:19-cv-09657-NSR-LMS Document 16-1 Filed 03/18/20 Page 3 of 15

    U.S. Department of Justice                                  Decision of the Board of Immigration Appeals
    Executive Office for Immigration Review

    Falls Church, Virginia 22041


    File: A037-888-386- New York, NY                            Date:             MAR I 2 2020
    In re: Jean Ducarmel ROSEMOND a.k.a. Mike Pule a.k.a. Jean Duke Rosemond

    IN REMOVAL PROCEEDINGS

    APPEAL

    ON BEHALF OF RESPONDENT: Conor T. Gleason, Esquire

    ON BEHALF OF DHS: Kamellia Brake
                      Assistant Chief Counsel

    APPLICATION: Termination; withholding of removal



        In a decision dated September 20, 2019, an Immigration Judge found the respondent, a native
    and citizen of Haiti and lawful permanent resident of the United States, removable as an aggravated
    felon, as defined in sections 237(a)(2)(A)(iii) and 10 I (a)(43)(T) of the Immigration and
    Nationality Act, 8 U.S.C. §§ l 227(a)(2)(A)(iii), 11 0l(a)(43)(T). The Immigration Judge also
    granted the respondent's application for withholding of removal under section 241 (b)(3)(A) of the
    Act, 8 U.S.C. § 123l (b)(3)(A). The respondent appealed the Immigration Judge's order of
    removal. The Department of Homeland Security (DHS) appealed the Immigration Judge's grant
    of withholding of removal. The respondent's appeal will be dismissed, and the record will be
    remanded.

        We review findings of fact determined by the Immigration Judge, including credibility
    findings, under a ·'clearly erroneous" standard. 8 C.F.R. § 1003. l(d)(3)(i). We review questions
    of law, discretion, and judgment, and all other issues in appeals from decisions of Immigration
    Judges de novo. 8 C.F.R. § 1003.l (d)(3)(ii).

        The Immigration Judge found the respondent removable as an aggravated felon under sections
    237(a)(2)(A)(iii) and I 0l (a)(43)(T) of the Act based on the respondent's February 2001 conviction
    for bail jumping in the second degree in violation of New York Penal Law (NYPL) section 215.56
    (IJ at 3-4; Exh. 2). The respondent challenges that determination on appeal (Respondent's Br. at
    5-12). We conclude that the respondent is removable on this charge.

        To qualify as an aggravated felony under section 10l(a)(43)(T) of the Act, an offense must
    relate to a generic "failure to appear" crime that encompasses five discrete elements: (1) a failure
    to appear, (2) before a court, (3) pursuant to a court order, (4) to answer to or dispose of a charge
    of a felony, (5) where the felony was one for which a sentence of 2 years' imprisonment or more
    may be imposed. Matter a/Garza-Olivares, 26 I&N Dec. 736, 739 (BIA 2016). We have held
    that the first two requirements are subject to the categorical approach, but the latter three
    requirements are to be found using the circumstance-specific approach. Id. at 739-40.
,       Case 7:19-cv-09657-NSR-LMS Document 16-1 Filed 03/18/20 Page 4 of 15

    A037-888-386


         The United States Court of Appeals for the Second Circuit found that first degree bail jumping
    under NYPL section 215.57 met the first four requirements of the aggravated felony definition
    "on its face.'' Henriquez v. Sessions, 890 F.3d 70, 73 (2d Cir. 2018). The Second Circuit departed
    from the Board in its approach to the fifth requirement, looking to the maximum time the alien
    could be imprisoned for the bail jumping conviction, not the underlying charges. Id. at 73-74. As
    first degree bail jumping was subject to a maximum imprisonment of 7 years, all of the conditions
    were met, �d the alien was removable as an aggravated felon under section 101(a)(43)(T) of the
    Act. Id.

       We now compare the statute evaluated by the Second Circuit in Henriquez, first degree bail
    jumping under section 215.57, with the respondent's conviction for second degree bail jumping
    under section 215.56. First degree bail jumping provides as follows:

           A person is guilty of bail jumping in the first degree when by court order he has
           been released from custody or allowed to remain at liberty, either upon bail or upon
           his own recognizance, upon condition that he will subsequently appear personally
           in connection with an indictment pending against him which charges him with the
           commission of a class A or class B felony, and when he does not appear personally
           on the required date or voluntarily within thirty days thereafter.

    NYPL section 215.57 (emphasis added).

    In comparison, the respondent was convicted of second degree bail jumping, which states:

           A person is guilty of bail jumping in the second degree when by court order he has
           been released from custody or allowed to remain at liberty, either upon bail or upon
           his own recognizance, upon condition that he will subsequently appear personally
           in connection with a charge against him of committing a felony, and when he does
           not appear personally on the required date or voluntarily within thirty days
           thereafter.

    NYPL section 215.56 (emphasis added).

        We have italicized the only wording difference between the two statutes, which relate to the
    underlying charge at issue. See People v. Wilder, 712 N.E.2d 652, 655 (N.Y. 1999) ("The degree
    of the bail jumping crime is premised upon the seriousness of the pending charge upon which the
    order requires defendant to later appear."). For first degree bail jumping, there must be a pending
    indictment for an A or B class felony. For second degree bail jumping, a charge of any felony will
    suffice.

        The respondent argues this difference invalidates requirement (4), that the respondent be called
    "to answer to or dispose of a charge of a felony" (Respondent's Br. at 9-12). Specifically, the
    respondent argues that requirement (4) should be understood to reflect the federal definition of a
    felony "charge," which requires an indictment and an ongoing charge, and that second degree bail
    jumping does not meet the federal definition of a felony ••charge" (Respondent's Br. at 10-12).
    We disagree. As an initial matter, not all federal charges must be brought by indictment. See, e.g.,

                                                     2
,       Case 7:19-cv-09657-NSR-LMS Document 16-1 Filed 03/18/20 Page 5 of 15


    '.A037-888-386


    Fed. R. Crim. P. 7(b) ("An offense punishable by imprisonment for more than one year may be
    prosecuted by information if the defendant-in open court and after being advised of the nature of
    the charge and of the defendant's rights-waives prosecution by indictment."). Furthermore, the
    Second Circuit found that first degree bail jumping met requirement (4) despite the fact that a
    defendant can be convicted of first degree bail jumping even if the underlying felony for which
    the defendant failed to appear was dismissed. See, e.g., People v. Eiffel, 616 N.E.2d 1099
    (N.Y. 1993). More significantly, nothing in the text of section 101(a)(43)(T) of the Act indicates
    that "a charge of a felony" must be brought by an indictment or relate to an ongoing charge. The
    language simply requires that there be a felony charge, and we decline to read additional,
    narrowing requirements into the statute. Thus, regardless of whether the categorical or the
    circumstance-specific approach applies, we conclude that second degree bail jumping meets
    requirement (4) of the aggravated felony definition (Respondent's Br. at 8-9).

        The respondent also argues that second degree bail jumping does not meet requirement (2),
    that the conviction be for a failure to appear ''before a court" (Respondent's Br. at 5-7). The
    Second Circuit deferred to our conclusion that the categorical approach applies to this element,
    and found a substantially similar statute-first degree bail jumping-had this element "on its
    face." Henriquez v. Sessions, 890F.3d at 73. Given the Second Circuit's conclusion, and that the
    respondent has not articulated cause to deviate from our prior decision, we are unpersuaded that
    second degree bail jumping does not meet requirement (2) of the aggravated felony definition. See
    Matter ofGarza-Olivares, 26 I&N Dec. at 739.

        Accordingly, we are unpersuaded that the respondent's conviction for second degree bail
    jumping under section 215.56 does not meet all the necessary elements of the aggravated felony
    definition under section 10l(a)(43)(T) of the Act. Therefore, we affirm the Immigration Judge's
    determination that the respondent is removable as an aggravated felon under sections
    237(a)(2)(A)(iii) and 101(a)(43)(T) of the Act (IJ at 3-4).

        Turning to the respondent's request for withholding of removal, the Immigration Judge found
    that the respondent met his burden to show it is more likely than not he will be persecuted in Haiti
    on account of his membership in the particular social group of people with mental disorders who
    exhibit erratic behavior (IJ at 5-7; Tr. at 74-77, 101-24). The DHS challenges that determination
    on appeal (DHS's Br. at 6-12).

       First, the DHS argues that the Immigration Judge erred in finding that the respondent
    established a cognizable particular social group and his membership in such group (DHS's Br. at
    6-10). The DHS argues that the respondent's proposed group lacks a common, immutable
    characteristic and is not defined with sufficient particularity (DHS's Br. at 7-9). See Maller of
    M-E-V-G-, 26 I&N Dec. 227, 237 (BIA 2014); Maller of W-G-R-, 26 I&N Dec. 208 (BIA 2014),
    rev 'd on other grounds by Reyes v. lynch, 842F.3d 1125 (9th Cir. 2016).

        The Immigration Judge fully considered the evidence regarding the respondent's diagnosis and
    the manifestations of his diagnosis (IJ at 5-6; Exh. 4 at Tabs B-D; Tr. at 74-77, 101-24). We
    discern no clear error in her finding that the respondent suffers from a specific illness, which he
    cannot change, such that his proposed particular social group is defined with sufficient particularity
    and is based on an immutable characteristic. Similarly, based on the Immigration Judge's


                                                      3
'       Case 7:19-cv-09657-NSR-LMS Document 16-1 Filed 03/18/20 Page 6 of 15

    ·A037-888-386


    reasonable interpretation of the evidence presented, we discern no clear error in her determination
    that the respondent is a member of such group. The Immigration Judge has broad latitude as to
    how to interpret the evidence before her. See Matter ofD-R-, 25 l&N Dec. 445, 454 (BIA 2011),
    remanded on other grounds, Radojkovic v. Holder, 599 F. App'x 646, 648 (9th Cir. 2015).
    Moreover, the Board is not permitted to substitute its own view of the evidence on appeal. Clear
    error exists only where the Immigration Judge's findings "are illogical or implausible, or without
    support in inferences that may be drawn from the facts in the record." Matter ofA-B-, 27 l&N
    Dec. 316, 341 (A.G. 2018) (citations and quotations marks omitted). The DHS did not establish
    that the Immigration Judge's particular social group findings "are illogical or implausible," and
    therefore we uphold them on appeal.

         Next, the DHS contends that the Immigration Judge erred in finding that it is more likely than
    not the respondent would be harmed on account of his membership in a particular social group and
    that the harm would be perpetrated by the Haitian government or by private actors the government
    is unable or unwilling to control (DHS's Br. at 10-12). In determining that it is more likely than
    not the respondent would suffer persecution, the Immigration Judge found that the respondent will
    likely be institutionalized and suffer harm rising to the level of persecution inside the institution
    (IJ at 7; Exh. 4 at Tab E). These findings are not clearly erroneous. See 8 C.F.R. § I 003.1 (d)(3)(i);
    Matter ofZ-Z-O-, 26 l&N Dec. 586 (BIA 2015).

        However, persecution is harm inflicted because the alleged persecutor seeks to overcome the
    protected characteristic. See Matter of Kasinga, 21 l&N Dec. 357, 365 (BIA 1996). To qualify
    for withholding of removal, the respondent must establish not only that he will suffer harm rising
    to the level of persecution, but that the alleged persecutor will be motivated to harm him based on
    his protected ground. See Matter of N-M-, 25 l&N Dec. 526, 530 (BIA 2011); see also Matter of
    A-B-, 27 l&N Dec. at 337 (noting that persecution involves an intent to target a belief or
    characteristic). Although the Immigration Judge found that the respondent will likely be
    persecuted in Haiti, she did not make sufficient factual findings regarding the motive of those
    committing the abuses (IJ at 7). See Matter ofN-M-, 25 l&N Dec. at 532 (stating that the motive
    of the persecutor is a finding of fact to be determined by the Immigration Judge and reviewed for
    clear error).

        Similarly, the Immigration Judge did not make sufficient factual findings regarding whether
    the harm the respondent fears will be perpetrated by the Haitian government or by private
    individuals the government is unable or unwilling to control. The Immigration Judge states, "[t]he
    record reveals that [such harm] would be at the hand of the government or an entity that the
    government is unable or unwilling to control," but she does not cite any evidence to support that
    finding (IJ at 7). We note that on appeal, the DHS highlights evidence documenting the Haitian
    government's efforts to protect the mentally ill (DHS's Br. at 12). It is unclear from the
    Immigration Judge's decision if she considered such evidence.

        Accordingly, we find it necessary to remand the record to the Immigration Judge for further
    fact finding and analysis regarding the issues of nexus and government involvement in the feared
    persecution. See Matter of S-H-, 23 l&N Dec. 462, 465 (BIA 2002) (noting the Board's limited
    fact-finding authority on appeal). The Immigration Judge should further consider any other relief


                                                      4
       Case 7:19-cv-09657-NSR-LMS Document 16-1 Filed 03/18/20 Page 7 of 15
I

    ,A037-888-386


    nor previously addressed. We express no opinion as to the outcome of these proceedings. The
    following orders will be entered.

       O RDE R: The respondent's appeal is dismissed.

       FURTHE R O RDE R: The record is remanded to the Immigration Judge for further
    proceedings consistent with this order for the entry of a new decision.



                                        FO R THE BOA RD




                                                5
                                                          /
          Case 7:19-cv-09657-NSR-LMS Document 16-1 Filed 03/18/20 Page 8 of 15
..
     File No: A037�888-386


                           UNITED STATES DEPARTMENT OF JUSTICE
                         EXECUTIVE OFFICE FOR IMMIGRATION REVIEW
                             UNITED STATES IMMIGRATION COURT
                                     201 VARICK STREET
                                   NEW YORK, NEW YORK

     File No: A037-888-386


     In the Matter of:

     ROSEMOND, Jean Ducarmel                                     IN REMOVAL PROCEEDINGS

     Respondent.


     CHARGES:               INA § 237(a)(2)(A)(iii)       AggravatedFelony - Sexual Abuse of a
                                                          Minor
                            INA§ 237(a)(2)(A)(iii)        AggravatedFelony-Failure to Appear
                                                          before a Court
                            INA § 237(a)(2)(E)(i)         Crime of Child Abuse, Child Neglect, or
                                                          Child Abandonment

     APPLICATION:                                         Motion to Terminate Proceedings

     ON BEHALF OF RESPONDENT                              ON BEHALF OF DUS
     Conor Timothy Gleason, Esq.                          Assistant Chief Counsel
     The Bronx Defenders                                  Office of the Chief Counsel
     360 E. 16l 5t Street                                 201 Varick Street, Room 1130
     Bronx, NY 10451                                      New York, NY 10014

                            DECISION OF THE IMMIGRATION JUDGE

            Jean Ducannel Rosemond ("the Respondent") is a 47-year-old native and citizen of Haiti
     who was admitted to the United States as a lawful permanent resident ("LPR") on or about April
     15, 1983, when he was approximately ten years old. See Exhibit ("Ex,") 1. He has not departed
     the United States since then.

             The Department of Homeland Security ("DHS") charges the Respondent with removability
     pursuant to INA§ 237(a)(2)(A)(iii), INA§ 237(a)(2)(A)(iii) and INA§ 237(a)(2)(E)(i) as an alien
     who, after admission, was convicted of, respectively, an aggravated felony as defined in INA
     § 101(a)(43)(A); an aggravated felony as defined in INA§ 101(a)(43)(T); and a crime of domestic
     violence, a crime of stalking, or a crime of child abuse, child neglect, or child abandonment. See
     Exs. 1 and IA.




                                                      l
                       (
     Case 7:19-cv-09657-NSR-LMS                      (
                                Document 16-1 Filed 03/18/20 Page 9 of 15
File No: A037-888-386

        For the reasons set forth below, the Court finds the Respondent removable for having been
convicted of an aggravated felony as defined at§ 101(a)(43)(T), but not for the other grounds of
deportability. In addition, the Court finds that the Respondent has sustained his burden of proof
to establish that it is more likely than not that he will be harmed in Haiti on account of his
membership in the particular social group, "People with mental disorders who exhibit erratic
behavior." Accordingly, his application for withholding of removal pursuant to INA§ 241(b)(3)
will be granted. The Court does not reach the Respondent's application for relief pursuant to the
Torture Convention.

       The entirety of the record, including the parties' arguments and briefings, have been
considered.

       The Respondent contests removability on all grounds, and the OHS contends that the
Respondent is removable as charged. See Resp't Motion to Terminate (June 2, 2019); Resp't
Reply (Aug. 7, 2019); OHS Brief (July 26, 2019). The OHS bears the burden of establishing by
clear and convincing evidence that an alien who has been admitted to the United States is
removable as charged. INA§ 240(c)(3)(A); 8 C.F.R. § 1240.8(a).

        The Court will consider each charge of removability, in turn.

        A. INA § 237(a)(2)(A)(iii): Aggravated Felony for Sexual Abuse of a Minor

        The term "aggravated felony" includes murder, rape, or sexual abuse of a minor. INA
§ 101(a)(43)(A). Here, the Respondent was convicted under NYPL§ 130.60(2), Sexual Abuse in
the Second Degree on January 3, 1993. See OHS Evidence, Tab B (June 6, 2019). "A person is
guilty of sexual abuse in the second degree when he subjects another person to sexual contact and
when such other person is . . . [l]ess than fourteen years old." NYPL§ 130.60(2) (1984).

        The BIA has adopted the meaning of "sexual abuse" found in 8 U.S.C. § 3509(a)(8) to
"operate as a 'guide in identifying the types of crimes [it] would consider to be sexual abuse of a
minor. "' Oouch v. US. Dep 't of Homeland Sec., 633 FJd 119 (2d Cir. 2011) (citing Matter of
Rodriguez-Rodriguez, 22 l&N Dec. 991, 994-96 (BIA 1999)). Sexual abuse includes the
employment, use, persuasion, inducement, enticement, or coercion of a child to engage in, or assist
another person to engage in, sexually explicit conduct or the rape, molestation, prostitution, or
other form of sexual exploitation of children, or incest with children. 18 U. S.C. § 3509(a)(8).
" Sexually explicit conduct" includes "sexual contact," which refers to "the intentional touching,
either directly or through clothing, of the genitalia, anus, groin, breast, inner thigh, or buttocks of
any person with an intent to abuse, humiliate, harass, degrade, or arouse or gratify sexual desire of
any person . .. " 18 U.S.C. § 3509(a)(9).

       The Second Circuit has held that "it is by no means clear that admitting to 'sexual contact
with a minor' under New York law would be enough to establish 'sexual abuse of a minor' under
the INA." See James v. Mukaskey, 522 F.3d 250 (2d Cir. 2008); Flores v. Holder, 779 F.3d 159
(2d Cir. 2015). New York law has defined "sexual contact" to include "any touching," "of the
sexual or other intimate parts of a person." James, 522 F.3d at 258. Under New York law, a kiss
on the mouth, contact with the leg, and contact with the navel constitutes "sexual contact. " See

                                                  2
                      I
    Case 7:19-cv-09657-NSR-LMS                      /'
                               Document 16-1 Filed 03/18/20 Page 10 of 15
File No: A037-888-386

People v. Rondon, 152 Misc.2d 1018 (Queens Co. Crim. Ct. 1992); People v. Morbelli, 144
Misc.2d 482 (N.Y.Crim.Ct.1989); People v. Be/from, 124 Misc.2d 185 (N.Y. Sup.Ct.1984). The
generic federal definition of sexual contact, however, is limited to the touching of the "genitalia,
anus, groin, breast, inner thigh, or buttocks." 18 U. S.C. § 3509(a)(9).

       The OHS contends that the federal definition of"sexual abuse" encompasses a broad range
of conduct which is not limited to contact. See OHS Brief, p. 6 (July 26, 2019). The Court agrees
that while physical contact is not necessarily required for "sexual abuse," the definition of"sexual
abuse" in 18 U. S.C. § 3509(a)(9) requires "sexually explicit conduct," which includes "sexual
contact" as well as "bestiality; masturbation; lascivious exhibition of the genitals or pubic area of
a person or animal; or sadistic or masochistic abuse." 18 U. S.C. § 3509(a)(9).

       In this case, the analogous part of the federal statute to the New York statute at question is
the "sexual contact" portion. Because sexual contact under the New York statute involves "any
touching of the sexual or other intimate parts of a person" and the federal statute defines sexual
contact as the touching of an enumerated, limited list of body parts, the state statute is overbroad.
See James, 522 F.3d 250; Flores, 779 F.3d 159. Accordingly, as the offense covers conduct
outside the ambit of the sexual abuse of a minor definition, it is not an aggravated felony.
Moncrieffe v. Holder, 133 S. Ct. 1678 (2013).

        B. INA § 237(a)(2)(A)(iii): Aggravated Felony for Failure to Appear before a Court
        Failure to appear before a court "pursuant to a court order to answer or dispose of a charge
or felony for which a sentence of2 years' imprisonment or more may be imposed" is an aggravated
felony. INA § 101(a)(43)(T). On February 27, 2001, the Respondent was convicted of Bail
Jumping in the Second Degree, in violation of NYPL § 215.56(00). See OHS Evidence, Tab C
(June 6, 2019).

        The Second Circuit has held that an offense for Bail Jumping in the First Degree, in
violation of NYPL § 215.57, categorically constitutes an aggravated felony for failure to appear
pursuant to INA§ 101(a)(43)(T). Perez Henriquez v. Sessions, 890 F.3d 70 (2d Cir. 2018). The
 Respondent, through counsel, argues that his conviction is distinguishable because he was
convicted for Bail Jumping in the Second Degree, in violation of NYPL § 215.56. See Resp't
Motion, p. 12 (June 21, 2019). (arguing that NYPL § 215.56 does not categorically constitute an
aggravated felony because it does not require a pending indictment, unlike NYPL § 215.57). The
Respondent's argument, however, lacks merit because while the categorical approach applies
when determining whether an offense relates to the individual's failure to appear before a court,
the circumstance specific approach applies to determine whether the failure to appear was "(l)
pursuant to a court order (2) to answer to or dispose of a charge of a felony (3) for which a sentence
of two years' imprisonment or more may be imposed." Matter of Garza-Olivares, 26 I&N Dec.
736 (BIA 2016); see also Nijhawan v. Holder, 557 U. S. 29 (2009).

       In first applying the categorical approach to determine whether the offense relates to an
individual's failure to appear before a court, the Court finds that NYPL § 215.56 categorically
involves the failure to appear before a court. According to the jury instructions, one of the two
elements necessary to prove Bail Jumping in the Second Degree, is "(t]hat the defendant did not


                                                  3
                                                        (
        Case 7:19-cv-09657-NSR-LMS Document 16-1 Filed 03/18/20 Page 11 of 15
,
    File No: A037-888-386

    appear personally on the required date or voluntarily within thirty days thereafter." See Criminal
    Jury Instructions, "Bail Jumping in the Second Degree (NYPL § 215.56)" (1993).

            Next, applying the circumstance specific approach, the Court looks to any reliable evidence
    relating to the Respondent's conviction to determine whether the three remaining elements of INA
    § 101(a)(43)(T) are satisfied. The evidence on record demonstrates that on July 5, 2000, the
    Respondent, "having been released from custody and allowed to remain at liberty upon bail, and
    upon his own recognizance, upon the condition that he would subsequently appear personally in
    connection with a charge against him of committing the felony of Driving While Intoxicated (Sec.
    1192(2) and 1192(3) of the Vehicle and Traffic Law), did not appear personally on the required
    date and did not appear voluntarily within thirty (30) days thereafter." See DHS Evidence, Tab C
    (June 6, 2019). On February 27, 2001, the Respondent pleaded guilty to Bail Jumping in the
    Second Degree, a Class E Felony, punishable •'for a fixed term by the court for at least 3 years, but
    not to exceed 4 years." See id; NYPL § 70.00(1), 2(e), (3)(b); see also NYPL § 215.56
    (categorizing bail jumping in the second degree as a class E felony). Given the foregoing, the
    Court finds that the elements for an aggravated felony for failure to appear before a court, pursuant
    to INA § 101(a)(43)(T), have been met.

            C. INA § 237(a)(2)(E)(i): Crime of Child Abuse, Child Neglect, or Child
               Abandonment

            "Any alien who at any time after admission is convicted of a crime of domestic violence,
    a crime of stalking, or a crime of child abuse, child neglect, or child abandonment is deportable."
    INA § 237(a)(3)(E). The provisions of INA § 237(a)(3)(E), however, applies to convictions or
    violations occurring after September 30, 1996. See IIRIRA § 350b (noting that the new deportation
    ground applies only to convictions on or after the date of enactment); Matter of Gonzalez-Silva,
    24 l&N Dec. 218 (BIA 2007) (holding that a conviction that predated the effective date of INA §
    237(a)(2)(E)(i) does not bar cancellation). The Court finds that the Respondent's January 21, 1993
    conviction for Sexual Abuse in the Second Degree under NYPL § 130.60(2) does not qualify as a
    removable offense under INA § 237(a)(3)(E). Accordingly, the Respondent is not removable
    under INA § 237(a)(3)(E).

           D.      Respondent's Application for Withholding of Removal is Granted

             An applicant for withholding of removal bears the burden of establishing that his or her
    life or freedom would be threatened in the country from which the applicant seeks withholding of
    removal on account of one of the protected grounds. INA § 241(b)(3); 8 C.F.R. § 1240.8(d).

            To qualify for withholding of removal, an applicant must establish a "clear probability" of
    persecution, meaning that it is ·'more likely than not" that he or she would be subject to persecution
    on account of a protected ground. INS v. Cardoza-Fonsec� 480 U.S. 421, 430 (1987) (citing INS
    v. Stevie, 467 U.S. 407 (1984)). A withholding applicant must "establish that race, religion,
    nationality, membership in a particular social group, or political opinion was or will be at least one
    central reason" for the persecution he or she will face. Matter of C-T-L-, 25 l&N Dec. 341, 348
    (BIA 2010).


                                                      4
                                                    (
    Case 7:19-cv-09657-NSR-LMS Document 16-1 Filed 03/18/20 Page 12 of 15
File No: A037-888-386

        At the outset, the Court finds, based upon a consideration of the totality of the
circumstances, and all relevant factors, that the Respondent testified credibly. See INA §
240(c)(4)(C) (listing factors to be considered). In addition, the Court credits the entirety of his
written statement. See Ex. 4 at 11. The Court also has considered the credible testimony in the
form of written statements or reports by the Respondent's sister Judy Touzin ( Ex. 4 at 431-33),
Dr. Foellmi, Ph. D ( Ex. 4 at 57-82) and Michelle Kashan ( Ex. 4 at 378-430). See Ex. 4 at 431. 1

        The Court also finds that the Respondent has adequately demonstrated that he has not been
convicted of a "particularly serious crime" such that he should be precluded from applying for
withholding of removal. An alien is barred from withholding of removal if he has been convicted
of a particularly serious crime. See IN A§ 241(b)(3). If, as here, the crime is not per se particularly
serious, this Court must "examine[s] the nature of the conviction, the type of sentence imposed,
and the circumstances and underlying facts of the conviction." Matter ofN-A-M-, 24 I. & N. Dec.
336, 342 (BJ.A.2007); see also Nethagani v. Mukasey, 532 F.3d 150, 154-55 (2d Cir. 2008).

        The Respondent's criminal history is extensive and is consistent with his claim to have a
pervasive alcohol dependency problem. See Ex. 4 at 439-95. The most serious of his offenses
was his 1993 conviction for Sexual Abuse in the First Degree, which resulted in a six-month prison
sentence and six-month probationary sentence. Ex. 4 at 491-95. The Court views this offense,
inasmuch as it involved a less-than-fourteen-year-old victim, as a violent offense against a person,
which is a significant adverse factor. However, the Court notes that the Respondent was
approximately nineteen years old at the time. The Respondent testified that, although he believed
the victim was in high school, he did not know her age until he learned it from a police detective.
According to the Respondent, he did not "go through with" the attempted sexual intercourse.
Given that the Respondent's sentence was not lengthy, given that the Respondent was only 19
years old at the time, and given that the Respondent had not yet been diagnosed with schizophrenia
( Ex. 4 at 15-33), the Courts finds that this conviction presents circumstances which should not
preclude the Respondent from applying for withholding of removal. The Court also has considered
the circumstances of the Respondent's remaining convictions and finds that not one of them
presents circumstances showing that it qualifies as a "particularly serious crime."

       Accordingly, the Court turns to the merits of the Respondent's persecution claim.

        Here, the Respondent bases his persecution claim upon his claimed membership in a
particular social group, variously defined as (1) people with mental disorders; (2) criminal
deportees with mental disorders; (3) people with mental disorders who exhibit erratic behavior;
(4) criminal deportees with mental disorders who exhibit erratic behavior; and (5) people with
mental disorders who lack family support and are indigent. See Respondent's Memorandum of
Law, received September 3, 201 9 (" Resp. Br.") at 9-10.

         In a claim of persecution on account of membership in a particular social group, an
applicant must demonstrate that the group (1) is defined by a share characteristic that is immutable,
(2) is distinct within the society in question, and (3) is defined with particularity. Matter of W-G-

1
  The parties stipulated that these witnesses would testify in conformity with their
statements/reports.
                                                  5
                      I
    Case 7:19-cv-09657-NSR-LMS                      (
                               Document 16-1 Filed 03/18/20 Page 13 of 15
File No: A037-888-386

R-, 26 l&N Dec. 208, 210-12 (BIA 2014). The Court finds that the first and second of these groups
fail for the reason that they are not defined with sufficient particularity: "people with mental
disorders" and "criminal deportees with mental disorders" describe a huge diffuse group of people,
the borders of which are unclear. Indeed, "mental disorder" can be used to describe a whole host
of ailments, some of which are visible, and some which are not, some of which are serious, and
some of which are not. The Court further finds that the first, second, fourth and fifth groups all
fail for the reason that these groups have not been shown to be "distinct" within Haitian society as
groups.

        However, the Court finds the Respondent's third proffered group, "people with mental
disorders who exhibit erratic behavior," meets the three-pronged requirement of immutability,
social distinction, and particularity. The Respondent's mental disorder, over which he has no
control, is something that is fundamental to his identity and "immutable."

         Further, the Respondent has adequately demonstrated that this group is "distinct" within
Haitian society. The administrative record contains ample evidence that there is a perception in
Haiti that someone like the Respondent, who hears and sees voices, and who exhibits erratic
behavior, is a member of a group of persons who are shunned and treated differently from the rest
of society. According to the State Department, "Persons with mental or developmental disabilities
[are] marginalized, neglected, and abused in society." Ex. 4 at 105. The record contains evidence
there is a distinct taboo associated with mental illness in Haiti, especially when such illnesses result
in erratic behavior, including beliefs that such problems are supernatural in origin. See, e.g., Ex.
4 at 194, 252, 312-28, 358-59, 391 (1 51);2 see also Ex. 4 at 280 ("Mental health issues tend to be
attributed to supernatural forces [], where three out of four Haitians will see an herbalist or Vodou
priests for treatment instead of seeking clinical services."), 298 (regarding the labeling of mentally
ill persons as "fou" and permanently dysfunctional), 356 (family shame associated with mental
illness). Given this record, the Court finds that the Respondent has met his bwden of proof to
establish that "people with mental disorders who exhibit erratic behavior" exists as a distinct group
within Haitian society.

        Finally, the Court finds "people with mental disorders who exhibit erratic behavior" is a
group that is sufficiently distinct. It does not, as with some of the other proffered social groups,
include less severe mental illness, or illnesses that are not easily recognizable. The group consists
of persons who appear to others to be "crazy" or "fou" to others, and the Court finds this boundary
to be sufficiently distinct.

2
  The Court recognizes that Michelle Karshan is not qualified as a traditional "expert" inasmuch
as her knowledge of Haiti is based on experiences there as an envoy and legal adviser, and not on
the basis of expertise in any identified field of study. Indeed, the record reveals that her educational
qualifications are limited to paralegal training and other training not leading to a college degree
See Ex. 4 at 378-80, 415-18. Accordingly, the Court accords the Karsham report somewhat
diminished weight. However, given that the Federal Rules do not apply in this administrative
proceeding, and given that it contains relevant information pertinent to the factual question of
conditions in Haiti, it has been considered by the Court in its overall assessment of whether the
 Respondent has met his burden of proof.

                                                   6
                      (
    Case 7:19-cv-09657-NSR-LMS Document 16-1 Filed 03/18/20 Page 14 of 15
File No: A037-888-386


       That the Respondent is a member of this group is uncontested. Indeed, as far back as 1 995,
the Respondent was diagnosed with paranoid schizophrenia ( Ex. 4 at 17), after an incident in which
he was brought to the hospital by police in which he was found "talking to himself' and "laughing
to [him]self' and admitted to hearing voices. Ex. 4 at 17- 1 9, 22-23. The Respondent refused
treatment at the time. See Ex. 4 at 20. According to the Respondent, he spent the subsequent
decades self-medicating with alcohol. He recently was recently confirmed to have schizophrenia,
alcohol use disorder and major depressive disorder. See Ex. 4 at 57-82.

         The record adequately establishes that there is a clear probability that the Respondent will
be harmed on account of his status as a member of the group "people with mental disorders who
exhibit erratic behavior." The record reveals that it is "common" for such persons to be locked up
in hospital psychiatric wards. Ex. 4 at 312. The conditions in such institutions are abominable.
 Ex. 4 at 217. The record adequately reflects that the stigma associated with mental illness in Haiti
leads to a marginalization that results in the death of mentally ill persons who have lost the support
of their family. The Respondent's entire extended family is here in the United States. The record
also reveals that such marginalization would be at the hand of the government or an entity that the
government is unable or unwilling to control. Under the particular circumstances of this case, the
Court finds that it is more likely than not that the Respondent will be persecuted if he is forced to
return to Haiti.

       The Court does not reach the Respondent's claim for relief under the Torture Convention.




                                                  7
                                                    (
   Case 7:19-cv-09657-NSR-LMS Document 16-1 Filed 03/18/20 Page 15 of 15
File No: A037-888-386



      Based on the foregoing analysis, the following orders will be entered:

                                              ORDER

     IT IS HEREBY ORDERED that Respondent's motion to terminate proceedings is
DENIED;

       IT IS FURTHER ORDERED that the charge pursuant to INA § 237(a)(2)(A)(iii) (under
INA § 101(a)(43)(A) is NOT SUSTAINED;

      h  IS FURTHER ORDERED that the charge pursuant to INA § 237(a)(2)(A)(iii) (under
INA § 101(a)(43)(T) is SUSTAINED; and

     IT IS FURTHER ORDERED that the charge pursuant to INA § 237(a)(2)( E)(i) is NOT
SUSTAINED;

        IT IS FURTHER ORDERED that the Respondent is ordered removed from the United
States to Haiti; and

      IT IS FURTHER ORDERED that the Respondent's application for withholding of
removal pursuant to INA §241(8)(3) is GRANTED, and Respondent's removal to Haiti is hereby
WITHHELD.




                                              8
